Citation Nr: 0616562	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  04-34 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right hip 
disorder.

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1972 to 
November 1974.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional office in Los 
Angeles, California (RO).

The issue of entitlement to service connection for hepatitis 
C is addressed in the Remand portion of the decision below 
and is remanded to the RO via the Appeals Management Center, 
in Washington, DC.


FINDING OF FACT

The medical evidence of record does not show that the 
veteran's right hip disorder is related to his military 
service.


CONCLUSION OF LAW

A right hip disorder was not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 101(16), 1101, 1110, 
1112, 1131 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that the United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) applied to all five elements of a service 
connection claim, which include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Court held that upon receipt of an application for 
service connection VA is required by law to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, 19 Vet. App. 473.  The Court held that 
such notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  See Dingess/Hartman, 19 
Vet. App. 473.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. 
§ § 3.159(a)-(c) (2005). 

That said, in December 2002, the RO sent the veteran a letter 
that informed him of the evidence necessary to establish 
service connection for a right hip disorder.  This letter 
also informed him of what evidence they would obtain and what 
evidence he should submit.  This letter also, essentially, 
requested that he provide any medical evidence in his 
possession that pertained to his claim. 

The Board finds that the notice requirements set forth have 
been met, because while the veteran was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In this regard, the Board concludes herein that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for a right hip 
disorder, and any questions as to the appropriate disability 
rating or effective date to be assigned are thus rendered 
moot.  

Regarding the VA's duty to assist claimants, it is noted that 
in this case, the veteran's service medical records, VA 
outpatient medical records, and private medical records have 
been associated with the claims file.  There is no indication 
that any pertinent evidence was not received.  Thus, VA's 
duty to assist has been fulfilled.  The Board finds that 
there is no duty to provide the veteran with a VA examination 
or obtain a medical opinion in this case, because, as will be 
discussed below, there is no objective evidence of an 
inservice hip injury or diagnosis of a hip disability (in 
service), and there is no medical suggestion that the 
veteran's current right hip disorder is otherwise related to 
his military service.  See 38 U.S.C.A. § 5103A(d).  

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Moreover, in the 
case of arthritis, service connection may be granted if such 
disease is manifested in service, or manifested to a 
compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The veteran's service medical records, to include the report 
of his November 1974 separation examination, are negative for 
any complaints of right hip pain or for any treatment of a 
right hip injury.  

A November 2002 VA medical report noted that the veteran 
complained of right hip pain which had begun after a motor 
vehicle accident.  X-rays taken that same month showed no 
evidence of fracture, dislocation, or subluxation.  
Visualized osseous structures were reported within normal 
limits and no significant joint space narrowing was 
appreciated.  The impression was no evidence of fracture, 
dislocation, subluxation, or joint space narrowing.  Another 
November 2002 VA medical report indicates that the veteran 
complained of right hip pain and had a history of right hip 
myalgia.  The report further noted that he stated that his 
hip was injured in service in 1973 when a truck platform fell 
on him.

A December 2002 VA psychiatric examination report stated that 
the veteran reported having degenerative hip disease on the 
right and complained of pain in the right hip and difficulty 
walking.  Further VA medical examination reports from 
December 2002 to November 2004 show that he consistently 
complained of right hip pain.

In a March 2003 letter to the VA, the veteran stated that he 
was injured in 1974 on the USS Ogden when a truck flipped 
over and crushed him.  He stated that this accident was 
logged at sick call.  In the March 2003 notice of 
disagreement, the veteran further stated that this accident 
occurred in mid-1974 on the USS Ogden while en route to the 
Philippines from Okinawa.  He stated that the vehicle flipped 
"up side down on top of me crushing my body against a 
support post of concrete."  The record includes deck logs 
from the USS Ogden in 1974.  The logs include the following 
line: "On 29 July, the ship returned to Subic for repairs to 
a minor engineering casualty."

During the May 2004 RO hearing, the veteran testified that 
the accident occurred between May and September 1974, most 
likely in June or July.  He further stated that the vehicle,

crushed me into a pillar in the ship and 
they pulled the vehicle off me and took 
me down to sick call.  At that time I was 
just really upset more than anything 
else.  My back was hurting, but I didn't 
think it was severe, but the sergeant 
made sure that I had it logged just in 
case [anything] further would [come] of 
it.

The veteran further stated that he was treated by a 
chiropractor in 1975 and 1978 following motorcycle and 
automobile accidents, respectively.  He stated,

I had a motorcycle accident and a car 
accident.  It could be because of that 
too, but actually the damage started 
before I left the service.  I can't 
specify or deny whether it is the service 
or when I was a civilian, but all I know 
is the problem was there before I got 
out.

In reference to the motorcycle accident, the veteran stated, 
"I hit a car head-on with my motorcycle.  I flew 7 car 
lengths past the car and landed on my back."  He denied 
breaking his back in the incident and stated, "[s]oft tissue 
injury, generalized contusions.  That's what they told me. . 
. . The doctors told me my hip shifted over a little bit."

A July 2004 VA medical report indicated that the veteran 
complained of pain in his right hip.  The report noted that 
there was no swelling, no pain on palpation, slight crepitus 
with hyper flexion, and that his right leg was 1 inch shorter 
than his left leg.  The assessment was that the veteran's 
right hip pain was due to his right leg being shorter than 
his left leg and it was noted that a prosthesis was ordered 
for his right heel.

VA medical examination reports from August 2004 and October 
2004 listed osteoarthritis of the right hip in the veteran's 
medical history.

There is no medical evidence that provides a relationship 
between the veteran's military service and his right hip 
disorder.  As noted above, his service medical records do not 
include any treatment for any right hip injury or disability.  
The veteran claims that his right hip was injured when a 
vehicle flipped over on him on board the USS Ogden in mid-
1974.  His service medical records, however, include many 
reports from June, July and October 1974, but none refer to 
any kind of hip, leg or back injury, to include something as 
significant as a crush injury.  The USS Ogden's deck log does 
note that some kind of engineering accident occurred on July 
29, 1974, but does not specifically indicate whether a 
serviceman was injured or whether there was a mechanical 
problem.  In either event, no reference is made of the 
veteran.  

The veteran's statements alone are not sufficient to prove 
the etiology of his right hip disorder.  Medical diagnosis 
and causation involve questions that are beyond the range of 
common experience and common knowledge and require the 
special knowledge and experience of a trained physician.  As 
he is not a physician, the veteran is not competent to make a 
determination that his right hip disorder is the result of 
his military service.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

In sum, there is no competent evidence of record linking the 
veteran's right hip disorder to service or to any incident of 
service, despite his assertions that such a causal 
relationship exists.  As there is no evidence which provides 
the required nexus between military service and the right hip 
disorder, service connection for this disability is not 
warranted.  In reaching this decision, the Board considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for a right hip disorder is denied.


REMAND

The veteran seeks service connection for hepatitis C.  
Specifically, he alleges that he was infected with hepatitis 
C when he received inoculations during active service with a 
jet gun injector.

The veteran's service medical records are negative for any 
diagnosis of hepatitis, however they show that he received 
many immunizations during active duty.

According to a private medical record, it appears that the 
veteran's hepatitis C was first diagnosed in a May 2001.  The 
record also shows that he has consistently received a 
diagnosis of hepatitis C in VA medical examination reports 
from July 2001 to November 2004.

In the transcript of the May 2004 RO hearing, the veteran 
stated that he had received a blood transfusion in 1973 and 
had gotten a tattoo in Hong Kong while on active duty.  In 
addition, the record contains numerous references from July 
2001 to November 2004 of the veteran's history of intravenous 
drug use.  

The Board notes that while the veteran has a history of 
intravenous drug use, a significant risk factor for hepatitis 
C, there is also evidence that he may have been exposed to at 
least three other risk factors, including jet gun injectors 
during active duty.  Furthermore, he has never received a 
medical examination to determine the etiology of his 
hepatitis C.

Accordingly, the case is remanded to the AMC for the 
following action:

1.	The AMC should refer the veteran's 
claims folder and a copy of this remand 
to an appropriately qualified medical 
specialist to determine the etiology of 
his hepatitis C.  The examiner must 
review the claims folder and the 
Veterans Benefits Administration Fast 
Letter 04-13, dated on June 29, 2004, 
which discusses the matter of 
transmission of the hepatitis C virus 
with a "jet air gun."  The examiner 
must review the VA medical records, 
from July 2001 to November 2004, which 
reflect regular treatment for drug 
dependence.  After a review of the 
entire evidence of record, the examiner 
must render an opinion as to whether 
the veteran's hepatitis C (if 
diagnosed) is as likely as not related 
to his period of active military 
service, to specifically include any 
in-service immunization shots.  

2.	Thereafter, the AMC must re-adjudicate 
the claims for entitlement to service 
connected for hepatitis C.  If the 
benefit on appeal remains denied, a 
supplemental statement of the case must 
be issued, and the veteran and his 
representative must be afforded an 
opportunity to respond.  Thereafter, 
the case must be returned to the Board 
for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


